NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                              FOR THE NINTH CIRCUIT                          SEP 26 2013

                                                                         MOLLY C. DWYER, CLERK
                                                                          U .S. C O U R T OF APPE ALS

RENFIL SYAMSIR,                                   No. 11-72722

               Petitioner,                        Agency No. A095-630-235

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Renfil Syamsir, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and relief under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence factual findings, Lim v.

INS, 224 F.3d 929, 933 (9th Cir. 2000), and we review de novo due process claims,

Liu v. Holder, 640 F.3d 918, 930 (9th Cir. 2011). We deny the petition for review.

      Substantial evidence supports the BIA’s finding that Syamsir, who was

never arrested, physically harmed, or directly threatened, failed to establish past

persecution. See Lim, 224 F.3d at 936; Hoxha v. Ashcroft, 319 F.3d 1179, 1182

(9th Cir. 2003) (petitioner failed to present evidence that compelled a finding of

past persecution). Substantial evidence also supports the finding that Syamsir

failed to establish it is more likely than not he will be persecuted if returned to

Indonesia. See Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility

of future persecution too speculative). Accordingly, Syamsir’s withholding of

removal claim fails.

      Substantial evidence also supports the BIA’s denial of CAT protection

because Syamsir failed to establish it is more likely than not he will be tortured in

Indonesia. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008).

      Finally, we reject Syamsir’s due process claim because he failed to establish

prejudice. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error

and prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.


                                            2                                     11-72722